KENNEY, Judge
(concurring in part and dissenting in part):
I concur that sentence of confinement for 120 days, reduction to E-l and a bad-conduct discharge is appropriate in this ease. However, I would affirm the finding under Charge II and its sole specification for dishonorable failure to pay the debt incurred by Appellant.
Clearly, the language “while the debt was due and payable” modifies the language “the accused dishonorably failed to pay the debt.” MCM, Pt. IV, ¶ 71.b.(3). The majority believes that this language mandates some affirmative dishonorable action by the accused after the debt becomes due. I disagree. Instead, I believe that dishonorable conduct committed solely prior to the debt becoming due and payable can transform subsequent inaction or indifference into conduct fulfilling the elements of the offense.
The explanation of the offense states that “[m]ore than negligence in nonpayment is necessary. The failure to pay must be characterized by deceit, evasion, false promises, or other distinctly culpable circumstances in*778dicating a deliberate nonpayment or grossly indifferent attitude.... [T]he court-martial may convict only if it finds from all of the evidence that the conduct was in fact dishonorable.” MCM, Pt. IV, ¶ 71.c (emphasis added). See also United States v. Hughes, 59 M.J. 948, 950 (C.G.Ct.Crim.App.2004). A reference to “all of the evidence” when considering dishonorable conduct does not imply a limit on the time when the dishonorable conduct must occur. Instead, it infers that an accused could commit the whole of the dishonorable conduct prior to the debt becoming due and payable, at which time, even if the accused does nothing, provided the dishonorable conduct directly causes the failure to pay, the offense is complete. For example, in a slight variation of the hypothetical posed by the majority, a failure to pay after the debt is due and payable would be dishonorable if the evidence reveals that the accused had no intention of ever paying the debt at the time the obligation was incurred, or prior to the debt becoming due, through deceit, evasion, false promises, or other distinctly culpable circumstances, created a situation that made it impossible for the accused to pay.
These examples are similar to those addressed by the U.S. Court of Military Appeals in United States v. Cummins, 9 USC-MA 669, 672-73, 26 C.M.R. 449, 452-53, 1958 WL 3400 (1958) where the accused in failing to pay two loans, inter alia, failed to reveal to each of the two creditors the existence of the other’s loans and failed to arrange for appropriate allotments from his pay to ensure that the loan payments were made. Even though all of accused’s dishonorable conduct occurred prior to the debt becoming due (he did not acknowledge or respond to requests for payment from the banks), the court upheld this basis for conviction, while reversing the conviction because of erroneous instructions to the panel. Id. at 455-456. Another service court has adopted the logic of Cummins. See United States v. Savinovich, 25 M.J. 905, 907 (A.C.M.R.1988) (“Moreover, we believe that the element of ‘dishonorable’ in the failure to pay can be shown by conduct at the time of the incurring of the debt and not just by conduct subsequent to that time.”). In Savinovich, the appellant “accumulated well over $12,000 in debt knowing he did not, and would not, have the funds to pay those debts.... Under these circumstances ... appellant’s gross indifference constituted a dishonorable failure to pay.” Id at 908.
During the providence inquiry in the present case, the accused described his inability to pay as follows:
MJ: Tell me in your own words what was dishonorable.
ACC: Sir, I didn’t make any effort to pay the balance, and I continued to raise my spending limit. So that was dishonorable.
MJ: Could you have paid the debt if you wanted to?
ACC: No, sir.
MJ: Is the reason you could not because of the extent of your gambling? Is that why or were there other reasons?
ACC: Because of previous bills that I already had brought upon myself, I didn’t have the money to pay.
MJ: But those bills that you accumulated, they were ones that you did of your own free will?
ACC: Yes, sir.
MJ: And at the same time, you were using your official travel charge card to continuously run up further bills against that? ACC: Yes, sir.
MJ: And the reason that you were able to keep running up more money was because of your status as an issuer — issuer of cards; you were able to just keep extending the size of your credit limit?
ACC: Yes, sir.
MJ: And were you not able to do that with your other debts?
ACC: No, sir.
(R. at 48-49.)
Like Savinovich, the Appellant’s continuous accumulation of more debt prior to its becoming due and payable, while knowing he could not pay, amounted to gross indifference, and the improper raising of his credit limit constituted other culpable circumstances. It was not error for the military *779judge to accept the plea of guilty for Charge II and its specification.